Citation Nr: 0624599	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-32 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1966 to July 
1969.  He is a Vietnam veteran.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for the following 
conditions:  skin rash secondary to exposure to herbicides, 
bilateral pes planus, sinus, bilateral hand condition, and 
post-traumatic stress disorder (PTSD).  The RO also denied 
entitlement to a nonservice connected permanent and total 
disability evaluation and entitlement to special monthly 
pension.  The veteran contests the issues of service 
connection for bilateral pes planus and post-traumatic stress 
disorder.

On the VA Form 9, received October 2003, the veteran 
indicated that he wished to participate in a hearing with a 
member of the Board at a local VA office.  The RO 
subsequently scheduled the veteran for a hearing on April 26, 
2006.  The veteran failed to appear for the hearing.

The issue of entitlement to service connection for post-
traumatic stress disorder is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral pes planus was noted on the veteran's service 
enlistment examination report.

2.  The evidence of record does not reasonably demonstrate 
that pes planus, noted on induction into service increased in 
severity therein.  


CONCLUSION OF LAW

Bilateral pes planus was not incurred or aggravated during 
active service.  38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 
5107(West 2002 & Supp. 2005); 38 C.F.R. § 3.306(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  The VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.

The Board finds that the VCAA notice requirements have been 
satisfied by the March 2002 letter sent to the veteran, which 
was sent prior to an initial adjudication of the claim.  In 
the March 2002 letter, VA informed the veteran that in order 
to substantiate a claim for service connection as being 
aggravated by service, the evidence needed to show that the 
claimed condition began in service or was made worse during 
military service.  This evidence was usually shown by medical 
records, medical opinions, and statements from persons who 
knew the veteran and were aware of any disability the veteran 
had while in service, and records and statements from service 
medical personnel.

Additionally, it must be noted that the veteran is aware of 
the evidence necessary to substantiate a claim for service 
connection.  The veteran stated in his November 2001 
statement that he had problems with his feet prior to 
entering service, and his condition worsened as a result of 
service.  This allegation establishes that the veteran is 
aware of the evidence necessary to substantiate a claim for 
service connection.

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, VA informed him it had 
a duty to obtain any records held by any federal agency.  It 
also informed him that it would make reasonable efforts to 
help him get evidence to support his claim such as medical 
records and employment records.  It stated that he would need 
to give VA enough information about the records so that it 
could obtain them for him.  Finally, he was told to submit 
any evidence in his possession that pertained to the claim.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date of the 
award of benefits will be assigned if service connection was 
awarded.  In the present appeal, the June 2006 letter to the 
veteran included the type of evidence necessary to establish 
a disability rating and effective date for the disability on 
appeal.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
In connection with the current appeal, VA has obtained the 
veteran's service medical records.

Although an examination or an opinion was not obtained in 
connection with the veteran's claim for service connection 
for bilateral pes planus, the Board finds that VA was not 
under an obligation to provide an examination, as such is not 
necessary to make a decision on this claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. §5103A(d).  Here, the 
evidence does not indicate that the veteran's bilateral pes 
planus was aggravated by his active service.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by the veteran of a causal connection between the 
disability and service).  The veteran has not brought forth 
evidence, other than his lay statements, suggestive of an 
aggravation of bilateral pes planus as a result of service.  
The RO informed the veteran that he would need medical 
evidence showing his condition worsened as a result of 
service, relationship, and the veteran has not provided such 
evidence.

For the foregoing reasons, the Board concludes that 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103(a)(2); 38 C.F.R. § 3.159(d).



II.  Decision  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Generally, veterans are presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. § 
1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 
(1991).  The presumption of sound condition provides:

[E]very veteran shall be taken to have been in 
sound condition when examined, accepted, and 
enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance and 
enrollment was not aggravated by such service.

38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2005).

This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions," id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (2005); Crowe v. Brown, 7 Vet. App. 238 
(1994).  Clear and unmistakable evidence is required to rebut 
the presumption of aggravation in service where the pre-
service disability underwent an increase in severity during 
service.  38 C.F.R. § 3.306(b) (1999); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991) (in the case of 
aggravation, the government must point to a specific finding 
that the increase in disability was due to the natural 
progression of the disease).  "Flare-ups" of a preexisting 
condition do not constitute aggravation if there is no 
increase in severity of underlying disability.  Hunt v. 
Derwinski, 1 Vet. App. 292, 296-97 (1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for bilateral pes planus as 
being aggravated by service.  The Board notes that the 
veteran has not alleged that his flatfeet were incurred 
during his service; rather, he asserts that such condition 
was aggravated during service.

The Board finds that bilateral pes planus preexisted service, 
as the July 1966 entrance exam showed "pes planus 
asymptomatic."  Thus, the veteran was not entitled to the 
presumption of soundness at the time he entered service in 
July 1966.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

As stated above, once a condition is found to have been 
preexisting service, the presumption of aggravation provides 
that a preexisting disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service.  See 38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  However, here, that presumption would not 
be applicable, as there is no evidence in the record that 
establishes that the veteran's bilateral pes planus worsened 
during his period of service.  As stated above, the veteran 
entered service having a noted disability.  His exam at 
separation in July 1969, showed no complaints or treatment 
for flatfeet.  In fact, no medical records associated with 
his period of service reflect complaints or treatment for 
problems associated with his feet at any time therein.  
Therefore, due to the lack of evidence that increase in the 
disability occurred during service, VA is not required to 
rebut the presumption of aggravation by clear and 
unmistakable evidence.  38 C.F.R. § 3.306(b). 

Although the veteran has asserted that his flatfeet worsened 
during his service, it has not been shown that he possesses 
the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu, 4 Vet. 
App. at 494.  It is noted that there are no post service 
medical records that include a clinical opinion relating to 
increased structural problems with his feet due to service.

For the reasons stated above, the Board finds that the 
preponderance of evidence is against the veteran's claim for 
service connection for bilateral pes planus, as having been 
aggravated by service, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

ORDER

Entitlement to service connection for bilateral pes planus is 
denied.

REMAND

The veteran seeks service connection for post-traumatic 
stress disorder (PTSD).  Service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005). 
See Cohen v. Brown, 10 Vet. App. 128 (1997).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f).

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b) (West 2002 & 
Supp. 2005), requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99.  Where a determination is made that the veteran did 
not "engage in combat with the enemy," or the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The evidence on file indicates that the veteran was 
clinically diagnosed with PTSD in a September 2002 VA 
examination report.  However, while the veteran has provided 
information regarding his claimed stressors, the RO has not 
attempted to verify them.  The RO repeatedly indicated that 
the information provided by the veteran was too general to 
submit to the U.S. Armed Services Center for Unit Records 
Research (USASCURR) for possible verification.  However, the 
Board finds that the veteran's claimed stressors are specific 
enough that it may be submitted to USASCURR for verification.

In his April 2002 stressor statement, the veteran indicated 
that he was the lead man on a convoy within his unit, which 
was constantly under fire.  He explained that his unit 
traveled to different areas in Vietnam providing support, and 
were ambushed several times, which resulted in several 
deaths.  The veteran indicated that the stressful events took 
place in Dak To, Kontum, Pleiku, Bong Son, Qui Nhon, Tuy Hoa, 
Nha Trang, Cam Ranh Bay, and Phan Rang between January 1968 
to January 1969.  The veteran was assigned to the 513th 
Engineer Company, 84th Engineer Battalion.  His military 
occupational specialty (MOS) was vehicle repairman.

Based on the record, it does not appear that the RO requested 
the assistance of USASCURR in attempting to locate 
corroborative evidence of the veteran's claimed in-service 
stressors.  The Board believes this should be done.

If the USASCURR is able to corroborate one of the veteran's 
claimed in-service stressors, the question next presented is 
whether such a stressor is clinically considered to be of 
sufficient severity to warrant a valid diagnosis of PTSD.  
The descriptive definition of a stressor in the American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorders, 4th Edition (1994) (DSM-IV) provides that a 
valid diagnosis of PTSD requires that a person has been 
exposed to a traumatic event in which both of the following 
were present:  (1) the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of himself or others, and (2) the person's 
response involved intense fear, helplessness, or horror.  If 
the veteran's claimed in-service stressor can be 
independently corroborated, it must be clinically evaluated 
in accordance with the provisions of DSM-IV.

The record does not indicate that the PTSD diagnosis was made 
on the basis of a verified history of the veteran's service 
stressors and, therefore, it was inadequate for rating 
purposes.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).  
Further psychiatric evaluation is necessary.

Thus, due process requires that this case be REMANDED for the 
following action:

1.  Review the veteran's claims file and prepare a 
summary of all his claimed stressors.  The summary 
and all associated documents, to include the 
veteran's service personnel records and stressor 
statement(s), should be sent to the U.S. Armed 
Services Center for Research of Unit Records 
(USASCURR) 7798 Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  USASCURR should be requested to 
provide any information that might corroborate the 
veteran's alleged in-service stressors including, but 
not limited to, providing a copy of unit histories 
for the veteran's unit in Vietnam.

2. Assuming at least one of the veteran's claimed in-
service stressors is corroborated, schedule the 
veteran for an examination to determine the diagnoses 
of all psychiatric disorders that are present.  
Furnish the examiner with a complete and accurate 
account of the stressor or stressors that it has 
determined are established by the record, and the 
examiner must be instructed that only those events 
may be considered for the purpose of determining 
whether in-service stressors were severe enough to 
have caused the current psychiatric symptoms and 
whether the diagnostic criteria to support the 
diagnosis of PTSD have been satisfied by the in-
service stressors.  The diagnosis should conform to 
the psychiatric nomenclature and diagnostic criteria 
contained in DSM- IV.  If the veteran is found to 
have PTSD, the examiner is requested to identify the 
diagnostic criteria, including the specific stressor 
or stressors supporting the diagnosis.  If the 
veteran is found to have a psychiatric diagnosis 
other than PTSD, the examiner is requested to render 
an opinion as to whether it is at least as likely as 
not that the veteran's diagnosed psychiatric illness 
is related to comments and findings noted in service 
medical records.  A complete rationale should be 
given for all opinions and conclusions expressed.  
The claims file, including a copy of this REMAND, 
should be made available to the examiner before the 
examination, for proper review of the medical 
history.  The examination report is to reflect 
whether such a review of the claims file was made.

3.  Readjudicate the claim for entitlement to service 
connection for PTSD.  If the benefit remains denied, 
the veteran and his representative should be provided 
with a supplemental statement of the case.

The case should be returned to the Board after compliance 
with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


